George Tilzer, J.
Upon the foregoing papers, by Motion No. 151 of the calendar of September 27, 1962, the petitioner moves to vacate an award in arbitration. By Motion No. 173 of the same calendar, the respondent moves to confirm the award. These motions are consolidated and will be disposed of together.
The petitioner contends that the award was not within the power of the arbitrators as it was in violation of the by-laws of the Exchange. However, the arbitration was held on the claims of the petitioner and the counterclaim of the respondent. If, in fact, there was some conduct of the respondent which is subject to censure by the Exchange, this would not affect the award. The arbitrators, after lengthy, full hearings have made a determination within the scope of their jurisdiction, therefore, the court will not interfere with the result. The arbitrators, having acted with proper jurisdiction, the court will not vacate or modify the award even if they made errors of fact or law.
Nor are the other objections to the award pertinent. The issue with regard to the fee for expenses of the petitioner was set forth before the arbitrators and rejected by them. Finally, the claim that there was evident partiality and misconduct on the part of one of the arbitrators, has not been sustained by the petitioner. He instituted the proceeding under the rules of the Exchange; he knew that members of the Exchange would be the arbitrators and, as such, would have dealings with and knowledge of the parties. In addition, no objections were made until after the award against him.
Accordingly, the petitioner, having failed to show that the award can be properly attacked pursuant to section 1462 of the Civil Practice Act, petitioner’s motion is denied and respondent’s granted. Settle order.